*207
ORDER

PER CURIAM.
Rodney Creighton appeals from the judgment entered upon a jury’s verdict convicting him of three counts of first degree robbery and armed criminal action and one count of resisting arrest. We have reviewed the briefs of the parties and the record on appeal and conclude that no reversible error occurred.
An extended opinion would have no jurisprudential purpose. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b) (2012).